EXHIBIT 10.2

CYTEC INDUSTRIES INC.

COMPENSATION TAXATION EQUALIZATION PLAN

(as restated effective January 1, 2009 and as further restated effective
January 31, 2012)

 

  1. This Plan shall apply only to persons who are Executive Officers of Cytec
Industries Inc. (the “Corporation”) on January 31, 2012. Executive Officers are
persons who are designated as such by the Board of Directors of the Corporation.

 

  2. If an Excess Tax is imposed on any person who is, or was at the time, an
Executive Officer of the Corporation, then the Corporation shall pay as
additional compensation to such person a Tax Equalization Amount on the first
day of the seventh month following such person’s Separation from Service.
However, in no event shall the payment be made, or commence, later than the
fifteenth day of the third calendar month following the date on which such
person has been Separated from Service for six months. Separation from Service
occurs on the date that such person dies, retires, or otherwise has a
termination of employment with the Corporation (within the meaning of Treasury
Regulation Section 1.409A-1). For purposes of this Plan, (a) “Excess Tax” shall
mean the tax which is imposed by Section 4999 of the Internal Revenue Code of
1986, or by any corresponding provision of any subsequent Internal Revenue Code,
as the same may be amended from time to time, by reason of any payment or
benefit which such person has received from, or under any plan of, the
Corporation (or subsidiary of the Corporation); and (b) the “Tax Equalization
Amount” shall be an amount which, after taking into account all taxes (including
any Excess Tax) imposed upon such amount by any federal, state or local
government, is equal to the amount of the tax imposed by Section 4999.

 

  3. If any payment to which paragraph 1 of this Plan applies is subject to
withholding, then the additional payment in respect of the withholding shall be
made at the time of the withholding. If the tax is imposed other than by, or in
addition to, withholding, then the additional payment shall be made at the time
the tax is payable and for such purpose the person shall make available to the
Corporation such information as the Corporation may require in order to
determine the amount of tax which will be imposed.

 

  4. This Plan shall terminate December 31, 2016. The Corporation reserves the
right to amend or terminate this Plan at any earlier time. In no event shall any
amendment or termination of this Plan adversely affect the right of any person
to receive any amount under this Plan by reason of any change in the ownership
or effective control of the Corporation occurring prior to the date of such
amendment or termination.

*        *        *

 

/s/ Roy Smith

      January 31, 2012 ROY SMITH       DATE

/s/ Marilyn R. Charles

      January 31, 2012 MARILYN R. CHARLES       DATE